DETAILED ACTION
This Office action is in response to the amendment filed 7/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing resource … executes the instructions to…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, Line 1 recites “the warning threshold” which lacks antecedent basis. Claim 1, from which upon claim 22 depends, recites a “storage fullness threshold” as opposed to a warning threshold. For the purposes of interpretation, the warning threshold of claim 22 shall be interpreted as the storage fullness threshold value.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duan et al. (US 9870366 B1) hereinafter Duan et al.
Regarding claim 1, Duan et al. teaches a method comprising:
operating, by a processor based system (managed by “management system 22a” See Fig. 1 which is a computer system), a filesystem in a read-write mode (the file system is originally mounted as “Read/Write (R/W)” Column 13, Lines 26-28, Column 13, Lines 62-65), wherein the filesystem is mapped to a thinly-provisioned virtual volume (TPVV) defined using a common-provisioning group (CPG) of a set of physical storage devices (“group 222 of LUNS 214a-n may be configured as thin or virtually provisioned LUNs which are used to provide physical storage for file systems”. See Fig. 3 which depicts a plurality of LUNs, wherein at least one of the LUNs is a thin LUN, configured from the physical devices of Pools 1 and 2 #206a, #206b, Column 8, Line 48 to Column 8, Line 67); 
monitoring, by the processor based system, a used storage capacity of the CPG when the filesystem is operational in the read-write mode (for block storage pool P1, “the free capacity of P1 is monitored for any of low space condition/event occurrence and OOS condition/event occurrence” Column 18, Lines 64-67. Note that the free/used capacity is monitored in both “normal” R/W and “read only-low space” state in order to determine when to start/stop the appropriate low space handling process. See Fig. 7B which is a GUI display that shows free physical capacity in GF and the percent full #722); 
determining, by the processor based system, whether the used storage capacity of the CPG has reached a storage fullness threshold value (an “out of space (OOS) condition” occurrence is when “the block storage pool, such as 510, runs out of space (e.g., no remaining free capacity)” Column 15, Lines 42-59. That is, when the pool runs out of space since there is no remaining free capacity (i.e., 0% free capacity), then the used capacity has reached a 100% used capacity threshold); and 
transitioning, by the processor based system, the filesystem to a partial read-only mode from the read-write mode upon determining that the used storage capacity of the CPG has reached the storage fullness threshold value (as part of the low space , wherein transitioning the filesystem to the partial read-only mode comprises disabling file management operations that use additional storage space (when the thin LUNs from the block storage pool reaches a low space threshold, “all file systems having storage allocated or hosted form the particular pool are remounted as read-only (RO) to prevent further writes and possible data loss or data unavailability” Column 12, Lines 43-55), and allowing a user initiated file management operation that frees up storage space from the CPG (“in order to clear a low space event or condition, processing may be performed to increase the free capacity of the affected block storage pool… Processing to increase free capacity of the affected pool may also include any of deleting and/or migrating existing block LUNs from the affected pool… deleting other logical entities configured from the affected pool (e.g., deleting snapshots of the LUNs, file systems, and the like consuming storage of the affected pool)” Column 13, Lines 34-61).  
Regarding claim 2, Duan et al. teaches all of the features with respect to claim 1 as outlined above. 
Duan et al. further teaches wherein a defined storage capacity of the TPVV is greater than a total storage capacity of the CPG (“with thin LUNs, the user has the ability to create LUNs with total usable capacities exceeding the physical capacity of an underlying block storage pool” Column 12, Lines 26-29).  
Regarding claim 3, Duan et al. teaches all of the features with respect to claim 1 as outlined above. 
Duan et al. further teaches wherein the user initiated file management operation that frees up the storage space from the CPG comprises one or more of a file delete operation, an operation to delete data within a file, a truncate operation, or a file move operation (“in order to clear a low space event or condition, processing may be performed to increase the free capacity of the affected block storage pool… Processing to increase free capacity of the affected pool may also include any of deleting and/or migrating existing block LUNs from the affected pool… deleting other logical entities configured from the affected pool (e.g., deleting snapshots of the LUNs, file systems, and the like consuming storage of the affected pool)” Column 13, Lines 34-61 which can be performed “by a user issue one or more commands via a command line interface (CLI)” Column 14, Lines 55-58).  
Regarding claim 5, Duan et al. teaches all of the features with respect to claim 1 as outlined above. 
Duan et al. teaches the method further comprising generating a first alert in response to determining that the used capacity of the CPG has reached the storage fullness threshold value, wherein the first alert indicates that the CPG is full and filesystem is transitioning to the partial read-only mode (“an alert may be generated for the user regarding the OOS condition/event for the affected block storage pool” Column 19, Lines 56-58. See Fig. 6A and 6B which displays in the GUI the state of the filesystem that is “read only- (low space)” #602a as opposed to one that is mounted “R/W” #603a).  
Regarding claim 6, Duan et al. teaches all of the features with respect to claim 1 as outlined above. 
Duan et al. teaches the method further comprising generating, by the processor based system, a second alert in response to determining that the used capacity of the CPG has reached the storage fullness threshold value, wherein the second alert indicates that the file management operation that frees up the storage space from the CPG is permissible in the partial read-only mode (“the user must increase the free capacity of the affected block storage pool having the OOS condition before restoring access to the affected file systems and other resources having storage provisioned from the OOS block .  
Regarding claim 7, Duan et al. teaches all of the features with respect to claim 1 as outlined above. 
Duan et al. teaches the method allowing, in the partial read-only mode, one or more file management operations that are ongoing while the filesystem is transitioned to the partial read-only mode, wherein the one or more file management operations do not use additional storage space (“in order to clear a low space event or condition, processing may be performed to increase the free capacity of the affected block storage pool… Processing to increase free capacity of the affected pool may also include any of deleting and/or migrating existing block LUNs from the affected pool… deleting other logical entities configured from the affected pool (e.g., deleting snapshots of the LUNs, file systems, and the like consuming storage of the affected pool)” Column 13, Lines 34-61. That is, while write operations are disabled in the read only mode, delete and migrating operations that increase free capacity are permitted (i.e., these operations do not use additional storage space)).
Regarding claim 8, Duan et al. teaches all of the features with respect to claim 1 as outlined above. 
Duan et al. teaches the method further comprising: 
monitoring, by the processor based system, the used storage capacity of the CPG when the filesystem is operational in the partial read-only mode (The free/used capacity is monitored in both “normal” R/W and “read only-low space” state in order to determine when to start/stop the appropriate low space handling process. See Fig. 7B which is a GUI display that shows free physical capacity in GF and the percent full #722); 
determining, by the processor based system, whether the used storage capacity of the CPG is lower than the storage fullness threshold value; and transitioning, by the processor based system, the filesystem to the read- write mode from the partial read-only mode (“Once the low space condition has been cleared, the affected file systems may be remounted as R/W, or more generally, restored back to their previous R/W or other original state prior to the low space event occurrence for the pool” Column 13, Lines 62-66).
Claims 9 and 17 are rejected under 35 USC 102(a)(1) for the same reasons as claim 1, as outlined above.
Regarding claim 9, Duan et al. further teaches a machine-readable medium storing executable instructions (“computer readable medium comprising code” that performs processing capacity-related events Column 3, Lines 6-9); a processing resource operatively coupled to the machine-readable medium (“processors with local memory with code thereon for execution” Column 5, Lines 7-10), wherein the processing resource executes the instructions to: perform the method of claim 1. 
Regarding claim 17, Duan et al. further teaches a non-transitory machine-readable medium storing instructions executable by a processing resource (“computer readable medium comprising code” that performs processing capacity-related events Column 3, Lines 6-9, Column 20, Lines 12-18), the instructions comprising: instructions to perform the method of claim 1.
Claim 10 is rejected under 35 USC 102(a)(1) for the same reasons as claim 2, as outlined above.
Claim 11 is rejected under 35 USC 102(a)(1) for the same reasons as claim 3, as outlined above.
Claim 13 
Claims 14 and 19 are rejected under 35 USC 102(a)(1) for the same reasons as claim 6, as outlined above.
Claims 15 and 20 are rejected under 35 USC 102(a)(1) for the same reasons as claim 7, as outlined above.
Claims 16 and 21 are rejected under 35 USC 102(a)(1) for the same reasons as claim 8, as outlined above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. in further view of Naito et al. (US 2013/0080727 A1) hereinafter Naito et al.
Regarding claim 22, Duan et al. teaches all of the features with respect to claim 1 as outlined above. 
Duan et al. does not appear to teach, however, Naito et al. teaches wherein the warning threshold is set by a user of the filesystem (a user can set capacity thresholds via an input screen Paragraph [0152]). 
The disclosures of Duan et al. and Naito, hereinafter DN, are analogous art to the claimed invention because they are in the same field of setting thresholds with respect to storage capacity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of DN before them, to modify the teachings of Duan et al. to include the teachings of Naito et al. since both DN teach setting storage capacity thresholds. Therefore it is applying a known technique (setting thresholds by a user Paragraph [0152] of Naito et al.) to a known device (a R/W storage system being mounted as R/O Column 12, Lines 43-55 of Duan et al.) ready for improvement to yield predictable results (a threshold is set by a user of the file system [0152] of Naito et al.) KSR, MPEP 2143. 
Response to Amendment
With respect to applicant's amendment to Claims 1-21 in regards to minor informalities, objections with respect to the same have been withdrawn.
Response to Arguments
In regards to Applicant’s response to the claim objections of claims 1-21 in regards to the phrase “partial read-only mode,” objections with respect to the above are withdrawn. Applicants state, on page 9 of the Remarks, that the partial read only mode allows file read operations, disable management operations that use additional storage while freeing up space. 
Regarding independent claims 1, 9 and 17, Applicant argues, beginning on page 10 of the Remarks, that Duan only teaches the conventional read-only mode and not the claimed when in read-only mode.” Examiner respectfully disagrees. As applicants have pointed out, when a storage pool runs out of free space, read/write systems are remounted as read-only to prevent further writes and possible data loss/unavailability (Column 12, Lines 43-55). Duan explains that in conjunction with remounted affected file systems as RO, “low space handling” processing is performed (Column 12, Line 63- Column 13, Line 19). Duan further explains how such low space event/conditions are to be cleared by increasing free capacity of the pool (Column 13, Lines 24-55). Thus, Duan teaches that when a system is mounted RO (read-only), management operations that increase the free capacity of the pool is performed, which reads on the limitations of allowing file management operations that free up additional storage space in a read-only mode. 
Regarding claims 4, 12 and 21, Applicant argues that the claimed invention recites a warning threshold value and storage fullness threshold value. Specifically, Applicant argues that the “out of space (OOS)” condition is not a threshold as it is merely an indication that no more space is available. Examiner respectfully disagrees. As the Office action discusses regarding claim 1, when the storage pool “runs out of space (e.g., no remaining free capacity)”, means that the storage pool has 0% free capacity. This is analogous to a used storage capacity has reaching a 100% used capacity threshold. However, Applicant further argues that the claims do not teach determining, by the processor based system, whether the used storage capacity of the CPG has reached a warning threshold value smaller than the storage fullness threshold value, wherein the warning threshold value is smaller than a storage fullness threshold value, the storage fullness threshold value being less than a total storage capacity of the CPG. This argument is persuasive, as the out of space condition of Duan is reflective of a threshold equal to the total storage capacity of the CPG, and furthermore, does not teach a warning threshold value smaller than a storage fullness threshold value that has to be less than a total storage 
Allowable Subject Matter
Claims 4, 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 4, “determining, by the processor based system, whether the used storage capacity of the CPG has reached a warning threshold value smaller than the storage fullness threshold value, the storage fullness threshold value being less than a total storage capacity of the CPG; and generating, by the processor based system, a storage space running- out warning in response to determining that the used storage capacity of the CPG has reached the warning threshold value,” having a processor based system that determines whether the used storage capacity of the CPG has reached a warning threshold value smaller than the storage fullness threshold value, which is less than a total storage capacity of the CPG, and further transitioning to a partial read-only mode upon determining that the used storage capacity has reached this storage fullness threshold value, is not taught by the prior art of record. The closest prior art of record is Duan which discusses that as a part of low space handling, R/W system can be remounted as RO when the used storage capacity is out of space, that is, at 100% used capacity threshold. However, Duan does not teach a second warning threshold value that is smaller than the storage fullness threshold value, which is less than the total storage capacity of the CPG, and further transitioning to the partial read-only mode when the used storage capacity has reached the storage fullness threshold value. Claims 12 and 21 recites substantially similar limitations as claim 4 and would therefore be allowable under the same rationale as claim 4. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139